Russell, J.,
dissenting. While I would not, under any circumstances, usurp the prerogative of the jury in deciding a contested issue of fact, or in passing upon the credibility of witnesses, still when the evidence is not legally sufficient, under any view of it, to authorize a conviction, a verdict finding one who is accused of crime guilty is contrary to law. It is clear to me that in the present ease the circumstances in proof are as fully consistent with the innocence of the accused as with his guilt; and, consequently, in the contemplation of the law, it is not within the power of the jury to prefer a hypothesis under which the guilt of the accused may be suspected to the hypothesis, equally strong, that another committed the larceny. See Davis v. State, ante, 142 (78 S. E. 866).